Citation Nr: 1549862	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-30 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative joint disease and intervertebral disc syndrome (IVDS).

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for status post right knee arthroscopy with residual scar.

5.  Entitlement to an initial disability rating in excess of 10 percent for status post left knee arthroscopy with residual scar.

6.  Entitlement to an initial disability rating in excess of 10 percent prior to October 3, 2014, and in excess of 20 percent thereafter, for right hip degenerative joint disease.

7.  Entitlement to an initial disability rating in excess of 10 percent prior to October 3, 2014, and in excess of 20 percent thereafter, for left hip degenerative joint disease.

8.  Whether recoupment of the Veteran's disability compensation benefits to offset drill pay the Veteran received in 2013 was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1988 to September 1988, from April 2004 to March 2005, and from July 2006 to July 2007.  He also had periods of service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, December 2012, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the October 2007 rating decision, the RO granted the Veteran service connection for left and right knee disabilities, assigning an initial noncompensable rating for each knee.  In the December 2012 rating decision, the RO granted service connection for right and left hip degenerative joint disease, assigning initial 10 percent ratings for each hip.  In that rating decision, the RO also granted the Veteran increased initial ratings of 10 percent for his right and left knee disabilities.  In the February 2014 rating decision, the RO granted service connection for a lumbar spine disability, assigning an initial 20 percent disability rating.  

In addition, during the course of the appeal the RO issued an additional rating decision and supplemental statement of the case in April 2015 in which it granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected lumbar spine disorder, assigning initial 10 percent ratings for each extremity.  When rating a spinal disability under 38 C.F.R. § 4.71a, resulting compensably disabling neurologic impairments must also be addressed as part of the same claim for a higher rating.  Because the claims that were appealed to the Board included an increased disability rating for lumbar degenerative joint disease and IVDS, and because the RO awarded separate disability ratings for right and left lower extremity peripheral neuropathy pursuant to that claim, the question of whether higher ratings should now be assigned for right and left lower extremity peripheral neuropathy remains on appeal.  Finally, in a June 2015 rating decision, the RO granted increased ratings of 20 percent for right and left hip degenerative joint disease, effective from October 3, 2014.  

The Veteran timely appealed the decisions, and the Board remanded the case in April 2015 in order to schedule the Veteran for a requested videoconference hearing.  The undersigned conducted the requested hearing in September 2015, and a transcript of the hearing has been associated with the Veteran's claims file.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for increase.

Review of the record reflects that the Veteran underwent VA examination of his knees in most recently December 2012 and of his hips and lumbar spine most recently in October 2014.  Following those examinations, however, the Veteran has stated, in a letter to VA in December 2014 and a statement to his VA treatment provider in September 2015, that his service-connected disabilities have increased in severity since those examinations.  In particular, the Veteran reported in the December 2014 statement that his knees had steadily worsened, causing increased knee pain and necessitating that he sleep on the couch.  Similarly, he stated to his VA treatment provider in September 2015 that his low back pain had worsened, causing increased pain and stiffness in his back.  He has also stated on multiple occasions that his bilateral degenerative joint disease of the hips causes instability, leading him to fall on multiple occasions.

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical condition at the time of the VA examinations.  The Board, however, observes that the Veteran indicated in a December 2014 statement that his knees had worsened since the December 2012 VA examination.  Similarly, the Veteran stated at a September 2015 VA treatment visit that his lumbar spine disorder had worsened since the October 2014 VA examination.  Thus, due to the reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his lumbar degenerative joint disease and IVDS, right and left hip degenerative joint disease, status post right and left knee arthroscopies with residual scar, and peripheral neuropathy of the right and left lower extremities.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Finally, in a September 2015 rating action, the RO informed the Veteran that it would be withholding a portion of his disability compensation benefits for four months to offset drill pay he received in 2013.  In October 2015, the Veteran submitted correspondence expressing disagreement with that action.  This matter must thus be returned to the agency of original jurisdiction for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the current severity of his disabilities and notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected lumbar degenerative joint disease and IVDS, right and left hip degenerative joint disease, status post right and left knee arthroscopies with residual scar, and peripheral neuropathy of the right and left lower extremities.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  

Lumbar spine-The examiner must report range of flexion and extension in the lumbar spine (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the lumbar spine; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  The examiner must specifically state whether there is ankylosis of the lumbar spine.  The examiner must also state the total duration of incapacitating episodes caused by IVDS during the past 12 months.

Hips-The examiner must report range of motion of the hips in all directions (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the hips; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  The examiner must specifically discuss the Veteran's contention that he experiences instability in his hips that causes him to fall.

Knees-The examiner must undertake range of motion studies of the Veteran's knees and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of the thoracolumbar spine, hips, and knees.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the thoracolumbar spine, hips, and knees.

Peripheral nerves-The examiner must provide a detailed assessment of the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms, and must provide a complete rationale for all opinions expressed.  The examiner must identify the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, for any neurological impairment associated with the Veteran's peripheral neuropathy of the bilateral lower extremities.  Any necessary diagnostic testing must be accomplished.  The level of nerve impairment for each such nerve must be described as "mild," "moderate," "moderately severe," or "severe" disability.

The examiner must also discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the lumbar spine, hips, or knees.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

2.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

3.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the October 2015 notice of disagreement, including issuance of a statement of the case, pertaining to the issue of whether recoupment of the Veteran's disability compensation benefits to offset drill pay the Veteran received in 2013 was proper.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


